Citation Nr: 0114540	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a ruptured right 
biceps due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased evaluation for intervertebral 
disc syndrome of L4, with left lower radiculopathy (low back 
disability), currently rated as 40 percent disabling.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 and from September 1973 to December 1974.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A November 1999 hearing officer's decision 
granted an increased evaluation of 30 percent, effective 
November 24, 1997, for the veteran's PTSD; the veteran 
indicated at his personal hearing before the undersigned 
sitting at the RO in October 2000 that he wished to continue 
his appeal on this issue.

The issue of entitlement to service connection for a ruptured 
right biceps is decided herein while the other issues on 
appeal are addressed in the remand portion of this action.





FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for a ruptured right biceps has been obtained.

2.  The veteran sustained a rupture of the right biceps many 
years following his final discharge from service; the rupture 
is not etiologically related to any Agent Orange exposure 
sustained by the veteran in service.


CONCLUSION OF LAW

A right biceps rupture due to Agent Orange exposure was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

For the reasons explained below, the Board has determined 
that no further development is warranted under the VCAA and 
the veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim under the VCAA.

The veteran acknowledges and the record shows that the 
rupture of his right biceps did not occur until 1997, many 
years following his discharge from service.  The veteran 
contends that service connection is warranted for this 
disability because it resulted from his exposure to Agent 
Orange in service.  Although the veteran also acknowledges 
that no physician has linked the rupture to Agent Orange 
exposure, he believes that it is due to Agent Orange exposure 
because no other etiology of the rupture has been identified. 

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines, in regulations prescribed under 
this section, warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Rupture of the biceps is not one of the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent and the occurrence 
of a biceps rupture.  See 38 C.F.R. § 3.309(e). 

The Board notes that the record contains no medical evidence 
supporting the veteran's contention that the rupture of his 
right biceps is due to Agent Orange exposure.  The evidence 
of a nexus between the veteran's right biceps rupture and his 
exposure to Agent Orange in service is limited to the 
veteran's own statements; however, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, as noted above, the 
Secretary has not determined that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a biceps rupture.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim.

With respect to the Board's conclusion that there is no 
prejudice to the veteran as a result of the Board deciding 
this claim without first affording the RO an opportunity to 
consider the claim under the VCAA, the Board notes that the 
record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for the ruptured right biceps.  In addition, 
medical evidence documenting that the rupture occurred in 
1997, as contended by the veteran, has been obtained.  At the 
hearing before the undersigned, the veteran essentially 
indicated that no health care provider has linked the 
disability to Agent Orange exposure.  He has not otherwise 
identified any competent evidence supportive of his claim.  
Moreover, VA has not determined that a positive association 
exists between Agent Orange exposure and the occurrence of a 
ruptured biceps.  Therefore, there is no reasonable 
possibility that any further development, to include 
development to obtain a medical opinion addressing the 
etiology of the disability would substantiate the veteran's 
claim.  In sum, the facts relevant to this claim have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  


ORDER

Service connection for a ruptured right biceps due to Agent 
Orange exposure is denied.


REMAND

Service medical records show that elevated blood pressure 
readings were recorded in connection with an enlistment 
examination in July and August 1973 and on follow up in 
September 1973.  Chronic hypertension was not diagnosed on 
any of these occasions.  Following the veteran's entrance 
onto active duty in September 1973, his blood pressure was 
noted to be 140/90 in June 1974 and 110/92 in October 1974.  
Hypertension was not diagnosed on either of these occasions.  
Postservice medical evidence of chronic hypertension is of 
record.  However, the veteran has not been provided a VA 
examination to determine whether his hypertension is 
etiologically related to service. 

The veteran testified at his personal hearing before the 
undersigned at the RO in October 2000 that his service-
connected low back and PTSD have increased in severity since 
the most recent VA examinations in October 1998.  

In light of these circumstances and the changes in the law 
brought about by the VCAA, the claims for service connection 
for hypertension, for increased evaluations for service-
connected low back disability and PTSD, and for a total 
disability rating based on unemployability are REMANDED to 
the RO for the following:

1.  The veteran should be provided and 
requested to complete and return a 
current Application for Increased 
Compensation Based on Unemployability, VA 
Form 21-8940.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including private 
and VA, who may possess additional 
records pertinent to any pending claim.  
After obtaining any necessary 
authorization for the release of the 
veteran's private medical records, the RO 
should attempt to obtain, and associate 
with the file, all records noted by the 
veteran that are not currently on file. 

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

4.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of his hypertension.  Any 
indicated studies should be performed, 
and the claims files, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  Based upon 
the examination results and a review of 
the claims folder, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension was present during one or 
both of his periods of active military 
service and if so, whether the 
hypertension clearly and unmistakably 
existed prior to such period(s) of active 
duty.  With respect to any hypertension 
which the examiner believes existed prior 
to a period of active military service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the hypertension increased in 
severity during active duty and if so 
whether the increase was clearly and 
unmistakably due to natural progress.  
The rationale for all opinions expressed 
must be fully explained.  

5.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims files, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  Any 
necessary tests or studies, including X-
rays, should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
To the extent possible, the functional 
impairment due to the service-connected 
disability should be distinguished from 
that due to non service-connected 
disability.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.  

6.  The RO should also arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the current 
severity of his service-connected PTSD.  
The claims files, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the current schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected psychiatric 
disability.  The examiner should also 
provide a GAF score with an explanation 
of the significance of the score 
assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.

7.  Then, the RO should review the claims 
files and ensure that all requested 
developments, including the medical 
examinations and requested opinions, have 
been conducted and completed in full.  
Thereafter, the RO should undertake any 
other action required to comply with the 
notice and duty to assist provisions of 
the VCAA.

8.  The RO should then readjudicate the 
issues of entitlement to service 
connection for hypertension, entitlement 
to increased evaluations of service-
connected low back disability and PTSD, 
to include consideration of all 
applicable diagnostic codes and the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.7; and entitlement to a total 
disability rating based on 
unemployability due to service-connected 
disabilities, if it has not been rendered 
moot.

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



